Citation Nr: 0610951	
Decision Date: 04/17/06    Archive Date: 04/26/06

DOCKET NO.  04-06 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased initial rating for hepatitis C, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Counsel


INTRODUCTION

The veteran had active duty from June 1977 to September 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 decision by the 
Department of Veterans Affairs (VA) Los Angeles, California, 
Regional Office (RO).  That decision granted service 
connection for hepatitis C and assigned an initial rating of 
10 percent.

The veteran testified before the undersigned Veterans Law 
Judge at a videoconference hearing held in October 2004.  The 
Board remanded the claim for further development in January 
2005.


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claim, the evidence necessary to substantiate the claim, 
and what evidence was to be provided by the veteran and what 
evidence the VA would attempt to obtain on his behalf.

2.  The evidence reasonably shows that the veteran's 
hepatitis C is productive of daily fatigue, malaise, and 
anorexia (without weight loss or hepatomegaly), requiring 
dietary restriction or continuous medication.



CONCLUSION OF LAW

Hepatitis C is 20 percent disabling according to the 
schedular criteria.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.114, Diagnostic Codes 7312 and 7354 (2005)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The new law eliminates the concept of a 
well-grounded claim, and redefines the obligations of the VA 
with respect to the duty to assist claimants in the 
development of their claims.  First, the VA has a duty to 
notify the appellant and representative, if represented, of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002 & 
Supp. 2005).  Second, the VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (West 2002).

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2005)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

As this decision represents a grant of the benefit sought on 
appeal, any error with regard to VA's duty to assist the 
veteran with development of his claim is found to be 
harmless.


II.  Factual Background

Service medical records are silent with regard to complaints, 
findings or treatment associated with hepatitis C.

A September 2002 VA fee basis examination report noted that 
the veteran reported being diagnosed with hepatitis C in 1991 
or 1992.  He indicated that he was diagnosed with cirrhosis 
in 1999.  The examiner noted that treatment was suspended in 
2002 when the veteran was diagnosed with a left kidney mass.  
The examiner noted that a liver biopsy in February 2002 
showed stage 4 cirrhosis.  On examination, the veteran was 
noted to be overweight.  Liver and spleen were not palpable.  
There were no obvious signs of ascites.  There was no 
tenderness.  There were multiple striae present on the 
abdominal wall.  The examiner noted that the veteran did have 
one objective sign of chronic liver disease in the form of 
bilateral palmar erythema.  He did not have any spider 
angiomas, and there were no obvious signs of portal 
hypertension.  There was no evidence of anemia or generalized 
muscle wasting or weakness.  The examiner stated that there 
was no evidence of acute liver disease.

An April 2003 VA CT scan of the abdomen noted that the liver 
and spleen were normal in size and free of focal masses.  
There was no intrahepatic biliary duct dilation.

A January 2004 VA treatment note reflected that the veteran 
was being treated for hepatitis C with cirrhosis.  His liver 
function tests were reported to be the lowest they had been 
in two years.  A September 2004 VA treatment note reported 
that the veteran had some anorexia and fatigue with mild 
abdominal pain.  On examination, the veteran's liver was 
firm.

A September 2004 letter from the veteran's VA physician noted 
that the physician had been treating the veteran for 
hepatitis C for five years.  He stated that the veteran had 
some malaise and fatigue.  He also noted that a 2002 liver 
spleen scan showed splenomegaly.

The veteran testified before the undersigned Veterans Law 
Judge at a videoconference hearing in October 2004.  He 
stated that a liver spleen scan in 2002 showed that he had 
splenomegaly.  He stated that he was monitored every six 
months because he could not receive treatment for hepatitis C 
due to other illnesses.  The veteran reported constant 
abdominal pain.  In addition, he testified that he was 
constantly tired.

A September 2005 VA treatment note indicated that the veteran 
was trying to lose weight, but was unsuccessful.  On 
examination, his spleen was palpated and there was no ascites 
or edema.

III.  Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.

The assignment of a particular Diagnostic Code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which Diagnostic 
Code or Codes are most appropriate for application of the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The veteran is contesting the disability evaluation that was 
assigned following the grant of service connection.  This 
matter, therefore, is to be distinguished from one in which a 
claim for an increased rating of a disability has been filed 
after a grant of service connection.  The Court has observed 
that in the latter instance, evidence of the present level of 
the disability is of primary concern, Fenderson v. West, 12 
Vet. App. 119, 126 (1999) (citing Francisco v. Brown, 7 Vet. 
App. 55 (1994)), and that as to the original assignment of a 
disability evaluation, VA must address all evidence that was 
of record from the date the filing of the claim on which 
service connection was granted (or from other applicable 
effective date).  See Fenderson, 12 Vet. App. at 126-127.  
Accordingly, the evidence pertaining to an original 
evaluation might require the issuance of separate or "staged" 
evaluations of the disability based on the facts shown to 
exist during the separate periods of time.  Id.

Hepatitis C is rated under the provisions of 38 C.F.R. 
§ 4.114, Diagnostic Code 7354 (2004).  This diagnostic code 
provides that sequelae, such as cirrhosis or malignancy of 
the liver, are to be evaluated under the appropriate 
diagnostic code, with the provision that the same signs and 
symptoms may not support separate ratings under Diagnostic 
Code 7354 and the sequelae.  38 C.F.R. § 4.114, Diagnostic 
Code 7354, Note (1) (2005).  Also, for purposes of evaluation 
under this diagnostic code, "incapacitating episodes" means a 
period of acute signs and symptoms severe enough to require 
bed rest and treatment by a physician.  38 C.F.R. § 4.114, 
Diagnostic Code 7354, Note (2) (2005).

The rating criteria for Diagnostic Code 7354 are as follows.  
For a rating of 10 percent: intermittent fatigue, malaise, 
and anorexia; or, incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration of at 
least one week but less than two weeks during the past 12- 
month period.  For a rating of 20 percent: daily fatigue, 
malaise, and anorexia (without weight loss or hepatomegaly), 
requiring dietary restriction or continuous medication; or, 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least two 
weeks, but less than four weeks, during the past 12-month 
period.  For a rating of 40 percent: daily fatigue, malaise, 
and anorexia, with minor weight loss and hepatomegaly; or, 
incapacitating episodes (with symptoms such as f fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least four 
weeks but less than six weeks during the past 12-month 
period.  For a rating of 60 percent: daily fatigue, malaise, 
and anorexia, with substantial weight loss (or other 
indication of malnutrition) and hepatomegaly; or, 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least six 
weeks during the past 12-month period but not occurring 
constantly.  For a rating of 100 percent: with near-constant 
debilitating symptoms such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right upper quadrant 
pain.  38 C.F.R. § 4.114, Diagnostic Code 7354.

The criteria under Diagnostic Code 7312 allow for a 10 
percent evaluation with symptoms such as weakness, anorexia, 
abdominal pain, and malaise.  Portal hypertension and 
splenomegaly, with weakness, anorexia, abdominal pain, 
malaise, and at least minor weight loss warrant a 30 percent 
rating.  A history of one episode of ascites, hepatic 
encephalopathy, or hemorrhage from varices or portal 
gastropathy (erosive gastritis), but with periods of 
remission between attacks warrants a 70 percent rating.  
Generalized weakness, substantial weight loss, and persistent 
jaundice, or; with one of the following refractory to 
treatment: ascites, hepatic encephalopathy, hemorrhage from 
varices or portal gastropathy (erosive gastritis) warrants a 
100 percent rating.  38 C.F.R. § 4.114, Diagnostic Code 7312 
(2005).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

IV.  Analysis

After having carefully reviewed the evidence of record, the 
Board finds that the evidence supports the grant of a rating 
of 20 percent for hepatitis C.  The reasons follow.

Under Diagnostic Code 7354 a rating of 20 percent is 
available if the veteran experiences "daily fatigue, malaise, 
and anorexia (without weight loss or hepatomegaly), requiring 
dietary restriction or continuous medication, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant paint) having a total duration of at least two 
weeks, but less than four weeks, during the past 12-month 
period."  38 C.F.R. § 4.114, Diagnostic Code 7354.  Clinical 
evidence of record documents that the veteran experiences 
fatigue and malaise in association with his hepatitis C.  The 
September 2004 letter from the veteran's VA physician 
specifically documents both symptoms.  A September 2004 VA 
treatment record reported that the veteran had some anorexia.  
While the veteran has been noted to be overweight several 
times, the Board notes that the 20 percent rating under 
Diagnostic Code 7354 specifically relates to anorexia without 
weight loss.  While the veteran is not on continuous 
medication, it has also been noted in the clinical records 
that the veteran is unable to take medication for his 
hepatitis C due to other diagnosed disorders.

A rating higher than 20 percent is not warranted under 
Diagnostic Code 7354 as the clinical evidence does not 
indicate that the veteran experiences daily fatigue, malaise, 
and anorexia, with minor weight loss and hepatomegaly; or, 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least four 
weeks but less than six weeks during the past 12-month 
period.  Likewise, a rating higher than 20 percent is not 
warranted under Diagnostic Code 7312 as the clinical evidence 
does not indicate that the veteran currently has portal 
hypertension and splenomegaly, with weakness, anorexia, 
abdominal pain, malaise, and at least minor weight loss.  In 
his September 2004 letter, the veteran's VA physician did 
note that the veteran was noted to have splenomegaly on a 
2002 liver spleen scan.  However, an April 2003 VA CT scan of 
the veteran's abdomen was interpreted as showing a normal 
liver and spleen.  In addition, clinical records do not 
currently reflect any findings associated with portal 
hypertension.

Based on the above, a rating of 20 percent for hepatitis C, 
under Diagnostic Code 7354, is granted.  In addition, the 
evidence does not raise a question that a higher rating is 
possible or warranted for any period of time from the 
veteran's claim to the present so as to warrant a "staged" 
rating due to significant change in the level of disability.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  However, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Under 
Secretary or Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds there is 
no evidence that the veteran's hepatitis C alone has caused 
such marked interference with employment or necessitated 
frequent periods of hospitalization for the periods at issue 
such as would render impractical the application of regular 
schedular standards at this time.  In the absence of such 
factors, the Board is not required to remand this matter to 
the RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Shipwash, 8 Vet. App. at 227.


ORDER

Entitlement to an initial rating of 20 percent for hepatitis 
C is granted, subject to the laws and regulations governing 
the award of monetary benefits.



____________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


